           Case 1:20-cv-09694-JMF Document 48 Filed 06/17/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LOUIS ROBERTS,                                                         :
                                                                       :
                                    Plaintiff,                         :    20-CV-9694 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
JUSTIN GITELIS,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 24, 2021, David R. Ehrlich and Debra L. Wabnik, of the firm Stagg Wabnik

Law Group LLP filed a motion to withdraw as attorneys for Defendant Justin Gitelis. ECF No.

44. On May 25, 2021, the Court ordered that any opposition to the motion be filed by June 7,

2021. ECF No. 46. No opposition to the motion was filed. Accordingly, the Court GRANTS

the motion to withdraw as unopposed, subject to the requirement that counsel serve a copy of

this Order on Defendant by three days from the date of this Order and file proof of such

service by the same date. That proof of service should list Defendant’s current address to

ensure that the Court has it. As new counsel has not appeared on his behalf, Defendant is now

deemed to be proceeding without counsel.

        In light of this development, and as requested by Defendant’s recently withdrawn counsel

at ECF No. 45, the deadlines listed in the Case Management Plan at ECF No. 43 are hereby

extended by sixty days. After consulting with Defendant, no later than July 28, 2021,

Plaintiff’s counsel should file a letter indicating whether the parties would like the refer the case

to the assigned Magistrate Judge and/or the Court-annexed mediation program for settlement
          Case 1:20-cv-09694-JMF Document 48 Filed 06/17/21 Page 2 of 2


purposes. Furthermore, the pretrial conference currently scheduled for August 25, 2021, is

hereby RESCHEDULED to October 20, 2021, at 3:45 p.m.

       The Clerk of Court is directed to terminate ECF Nos. 44 & 45, to terminate David R.

Ehrlich and Debra L. Wabnik as counsel, and to modify the docket to reflect that Defendant

Justin Gitelis is proceeding pro se.

       SO ORDERED.

Dated: June 17, 2021
       New York, New York




                                               2
